Citation Nr: 0425070	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the rating of the veteran's service-connected HNP L4-
5 back disability was properly reduced from 60 percent to 20 
percent, effective July 1, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which reduced the disability rating for the veteran's HNP L4-
5 disability from 60 percent to 20 percent.  The veteran 
testified at an April 2004 hearing, and the transcript is of 
record.



FINDING OF FACT

The record establishes the veteran's service-connected HNP 
L4-5 disability has not improved to justify a reduction in 
the 60 percent evaluation, as he experienced persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, and little intermittent relief.



CONCLUSION OF LAW

The criteria for restoration of a 60 percent schedular 
evaluation for a HNP L4-5 disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.71a, Diagnostic Code 5293 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), for the pending appeal is not required as the benefit 
sought is allowed.


I.  Facts

The veteran had a March 2001 VA examination.  The veteran 
recounted that in 1995, he had severe low back pain with 
radiation into the right leg requiring surgery.  At the 
examination, the veteran complained of low back pain, non-
radiating, not associated with a muscular weakness or 
numbness.  The veteran stated that he had difficulty sitting, 
or lying down in bed at night, as well as standing for longer 
than 10-15 minutes.  At the time, he took ibuprofen for pain, 
and muscle relaxants.  On physical examination, the veteran 
flexed fingertips to the floor, extension of 10-15 degrees, 
and lateral bending of 20 degrees.  There was no percussion 
of pain over the lumbar spine, and no spasm in the para 
lumbar musculature.  The veteran was able to toe and heel 
walk, without difficulty, with excellent strength in the 
lower extremities.  SI joints and sciatic notch were 
negative.  In the prone position, the patient had no spasm of 
the para lumbar muscles and no percussion pain over the 
lumber spine.  The examiner's impression included L4-5 disc 
excision, with previous L5 radiculopathy of the right leg.  
The examination report is silent concerning any pain on 
motion, excess fatigability, and incoordination of the lumbar 
spine.

Treatment records from the Reno VA Medical Center (VAMC) 
indicate in May 2001 the veteran had episodic exacerbation of 
chronic low back pain.  In August 2002, the veteran reported 
a pain level of 10/10 due to low back pain, and the examiner 
noted he came in with poor posture.  In July 2003, the 
veteran reported a flare up of low back pain lasting five 
days with radiating pain.  An addendum noted the severe back 
pain had changed to typical low back pain without radiation 
into the legs.  

In October 2003, the veteran sought treatment for the back 
pain he had on and off.  The veteran could not recall 
anything that specifically caused the pain; rather, he said 
it started when he sat down in his truck.  He commenced use 
of muscle relaxants and oxycondone without relief, and denied 
any radiation.  In January 2004, the veteran reported a pain 
level of 5, and described it as low, but with flare up, and 
as aching, dull, sharp, and shooting.  

In March 2004, the veteran had a VA examination, and the 
physical assessment revealed the following:  Slight anterior 
weight bear posture; low left iliac crest height and a high 
iliac crest on the right side; and a total loss of the normal 
lumbar lordosis.  In terms of objective range of motion 
tests, the veteran had disruption of the normal lumbar-pelvic 
rhythm during forward flexion whereby he had to bend forward 
in segmental intervals due to pain and lumbar muscle spasm.  
Thus, he could bend forward from 0-50 degrees with 
cogwheel/spinal muscle contraction until he stopped due to 
pain.  The veteran could proceed from 50-70 degrees to his 
end-point but experienced marked pain.  He could flex from 0-
70 degrees of continuous motion if he placed his hands on the 
knees for support of the arch of motion.  After 6 resistance 
repetitions (RR's) of flexion, the pain increased from 4/10 
to 8/10.  After 7 RR's for extension, the 20 degrees range 
became very difficult due to muscle spasm or weakness.  
Without, and with 10 RR's, the left and right rotations were 
both 30 degrees with continuous 4/10 pain.  The active range 
for right lateral flexion was 30 degrees with 4/10 pain, and 
after 10 RR's, there was a loss of normal lateral flexion 
motion rhythm due to muscle spasm or weakness.  Left lateral 
flexion was 30 degrees 4/10 pain without, and with 10 RR's.  
The examiner reiterated the veteran had muscle spasm and 
weakness upon lumbar flexion and right lateral flexion, and 
was unable to lie flat on his back due to pain.  The veteran 
also had direct palpation tenderness with pain located at the 
level of L4-5 foramina.  There was permanent loss of lumbar 
lordosis.  A neurological examination noted: Sensory, grossly 
intact; motor, grossly intact; reflexes, deep tendon reflexes 
within normal limits, except right patella of 1/4; and 
Lasegue's Sign positive bilateral at 20 degrees with frank 
pain.  Non-organic physical signs included a positive leg 
raiser bilateral.  

The veteran's subjective functional capacity was as follows:  
Static and dynamic constant sharp, shooting, pain, since 
1991, upon motion and rest at 4-8/10; weakness as related to 
pain; fatigability; stiffness; intermittent swelling; 
postural instability while standing; flare-ups once a month 
of 2-3 hours with a pain level of 10/10; malaise of the body 
and numbness of both legs; and incapacitated from lifting, 
bending, prolonged walking for the 2-3 hours it took for pain 
relief from medication.  The subjective functional assessment 
included:  An inability to lie flat on the back; difficulty 
sitting; prolonged standing in one position led to increased 
pain; an inability to walk more than 2 miles; lifting greater 
than 20 pounds increased pain level; and a limited ability to 
bend forward.

The veteran was diagnosed as having lumbar HNP, L4-5 level, 
with clinical findings that suggested the veteran's disc 
herniation was not totally resolved by surgery, and there was 
still some degree of disc protrusion on lumbar nerve roots 
that persisted with bilateral lumbar radiculopathy down both 
legs, and the veteran lacked 50 degrees of motion to achieve 
240 degrees as it related to functional capacity at the 
lowest level of pain.

A March 2004 radiology report noted a likely anomalous 
lumbosacral junction with persistent minimal degenerative 
change and prior extensive lumbar laminectomies.  These 
findings were not dramatically changed through at least April 
2000.  Thereby, in March 2004, the RO granted secondary 
service connection for degenerative arthritis of the lumbar 
spine with a disability evaluation of 10 percent.

At the April 2004 hearing, the veteran testified that twice 
last year he sought emergency room treatment for his back 
pain.  On certain days the veteran walked around in a hunched 
position, about one-third of a month.  The feeling of pain 
down the legs waxed and waned depending on the severity of 
the back pain, and the veteran had to occasionally move his 
toes to keep the feet from going numb.  The veteran, on 
average, experienced an 8/10-pain level per month.  The 
veteran had difficulty sitting still for duration, and had to 
move around often.  


II.  Laws and Regulations

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2003).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2003).

It is recognized that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

Prior to reducing a rating, VA must show the disability 
actually improved.  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the United States Court of Appeals for Veterans 
Claims held that VA is required to establish by a 
preponderance of the evidence that the reduction in rating 
was warranted.  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


III.  Analysis

Under the preceding regulation, the veteran is entitled to 
restoration of the 60 percent disability evaluation.  The 
findings contained in the March 2004 VA examination indicate 
that the veteran's disability has not improved to permit a 
reduction at this time.  Rather, the veteran's low back 
disability has resulted in a permanent loss of lumbar 
lordosis, neurological manifestations appropriate to the site 
of diseased disc, reliance on pain medication and muscle 
relaxants, little intermittent relief from pain with 
increased pain intensity for a portion of each month, and 
documented pain and muscle spasm inhibiting ranges of motion.  

The veteran had repeated treatment for back pain after the 
March 2001 VA examination at the Reno VAMC.  In addition, the 
March 2001 VA examination (that did not assess for DeLuca 
factors) was not nearly as comprehensive as the March 2004 
examination.  Further, there is no indication that the 
veteran's disability worsened between the March 2001 and 
March 2004 examinations.  Thus, the Board finds that the 
March 2004 examination is probative of the veteran's 
disability level in July 2002, the month in which the rating 
was reduced from 60 percent.  The preponderance of the 
evidence does not support the reduction in rating.  


ORDER

Entitlement to restoration of a 60 percent evaluation for HNP 
L4-5 disability is granted, subject to governing regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



